COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

  PEARL RESOURCES LLC AND PEARL                   '
  RESOURCES OPERATING CO., LLC,                                 No. 08-19-00096-CV
                                                  '
                    Appellants,                                    Appeal from the
                                                  '
  v.                                                              83rd District Court
                                                  '
                                                               of Pecos County, Texas
                                                  '
  CHARGER SERVICES, LLC,
                                                  '             (TC# P-7800-83-CV)
                    Appellee.
                                            ORDER

       This Court has received and filed Appellants’ notice of Appellants’ suggestion of

bankruptcy under Chapter 11 of the Bankruptcy Code. Pursuant to 11 U.S.C. § 362, any further

action in this appeal is automatically stayed. Under these circumstances, and for administrative

purposes, it is ORDERED that this appeal is removed from the Court’s docket and abated. The

appeal will be reinstated upon proper motion showing that the stay has been lifted and specifying

the action required by this Court.

       Accordingly, the appeal is abated.

       IT IS SO ORDERED THIS 5TH DAY OF MARCH, 2020.


                                             PER CURIAM

Before Alley, C.J., Rodriguez, and Palafox, JJ.